On Rehearing.
At a former day of this term this cause was dismissed because of insufficient recognizance. Under the provisions of the Code he has filed a new recognizance, and we will now consider the case on its merits.
Appellant was convicted of the theft of a wagon sheet from R. W. Cunningham. Cunningham testified that the wagon sheet stolen from him was 12 by 16, made of 12 or 14 ounce ducking. It had on it in three printed lines — one, “Made By”; second, “San Antonio Tent and Awning Co.”; third, “San Antonio, Texas.” In each end of the sheet was one strand of untwisted rope, and in the loops on each side were tied twine strings. It was taken without his consent. Ed. Kelly, marshal of Snyder, testified that Cunningham reported the loss to him, and in searching for it that day about 3 o’clock he found in possession of defendant a sheet meeting that description in every respect. At the time of his arrest and at no other time did defendant account for his possession of the wagon sheet. He was convicted, and his punishment assessed at 30 days in jail.
[2] Defendant requested no special instructions, and reserved no bills of exceptions to the evidence or the charge of the *447court. This being a conviction for a misdemeanor, the law is, as said by Judge Davidson in Dunbar v. State, 34 Tex. Or. R. 596, 31 S. W. 401: “ ‘In misdemeanor eases the defendant must except to the charge of the court at the time, and must ask such additional instructions as he may desire; and, unless he does so in the court below, such charge will not be revised unless radically wrong.’ Loyd v. State, 19 Tex. App. 321; Day v. State, 21 Tex. App. 213, 17 S. W. 292; Comer v. State, 26 Tex. App. 509, 10 S. W. 106; Cole v. State, 28 Tex. App. 536, 13. S. W. 859, 19 Am. St Rep. 856; Garner v. State, 28 Tex. App. 561, 13 S. W. 1004; Finney v. State, 29 Tex. App. 184, 15 S. W. 175. Exceptions were not reserved to the charge, and special instructions were not requested.”
The Judgment is affirmed.